EXHIBIT 10.75


T-MOBILE US, INC.
NONQUALIFIED DEFERRED COMPENSATION PLAN
(As Amended and Restated Effective January 1, 2014)
First Amendment
WHEREAS, T-Mobile US, Inc. (the “Company”) sponsors and maintains the T-Mobile
US, Inc. Nonqualified Deferred Compensation Plan, as amended and restated
effective as of January 1, 2014 (the “Plan”); and
WHEREAS, pursuant to Article VIII of the Plan, the Company has the authority to
amend the Plan; and
WHEREAS, the Company desires to amend the Plan to (1) clarify that elections as
to the timing and form of distributions do not carry over from year to year and
must be affirmatively elected each year; (2) provide for timing of payments made
under domestic relations orders; and (3) revise the claims procedure for claims
involving a determination of disability that are filed on or after April 1,
2018, to comply with IRS regulations.
NOW, THEREFORE, effective as of January 1, 2018 unless otherwise indicated
below, the Plan is hereby amended as follows:
1.    Section 4.1(d) of the Plan, Timing and Manner of Election, is hereby
amended in its entirety, to read as follows:
“(d)    Timing and Manner of Election. Newly Eligible Employees may enroll in
the Plan during their Election Period for their initial full or partial Plan
Year of participation, as specified in the notification from the Administrator.
Each Plan Year thereafter, Participants will be permitted to modify the Deferral
Election during each subsequent Election Period. The Deferral Election becomes
irrevocable on December 31 of the Plan Year preceding the Plan Year in which the
amounts are deferred and may not change throughout such Plan Year. The amount of
a Participant’s Deferral Election shall continue in effect for each subsequent
Plan Year, unless modified by the Participant before the date the election
becomes irrevocable under this subsection (d). However, a Participant’s Deferral
Election as to timing and form of payment shall not continue in effect for
subsequent Plan Years; in the absence of an affirmative election as to the
timing and form of payment of a Participant’s Deferral Election for a given Plan
Year, the amount deferred during that Plan Year shall be paid in a single
distribution at termination of employment. A Participant whose Deferral Election
is cancelled in accordance with Section 3.1 or 4.1(e) will be required to file a
new Deferral Election under this Article IV in order to recommence deferrals
under the Plan.”


2.    Section 6.9 of the Plan, Alternate Payee, is hereby amended in its
entirety, to read as follows:
“6.9    Alternate Payee. If the Plan receives a domestic relations order (within
the meaning of Code Section 414(p)(1)(B)) directing that all or a portion


 

--------------------------------------------------------------------------------





of a Participant’s Accounts be paid to an “alternate payee,” any amounts to be
paid to the alternate payee(s) shall be paid in a single lump sum as soon as
administratively practicable following a determination that the order is
qualified, unless the order specifies different payment timing.”
3.    Effective April 1, 2018, Section 10.2 of the Plan, Denial of Claim, is
hereby amended in its entirety to read as follows:
“10.2    Denial of Claim. If the claim or request is denied, the written notice
of denial shall include:
(a)    the reasons for denial, with specific reference to the Plan provisions on
which the denial is based;
(b)    a description of any additional material or information required and an
explanation of why it is necessary;
(c)    an explanation of the Plan’s claim review procedure; and
(d)    with respect only to a claim that involves a determination of Disability:
(i)    a discussion of the decision, including an explanation of the basis for
disagreeing with or not following (1) the views presented by the claimant to the
Plan of health care professionals treating the claimant and vocational
professionals who evaluated the claimant, (2) the views of medical or vocational
experts whose advice was obtained on behalf of the Plan in connection with the
claimant’s adverse benefit determination, without regard to whether the advice
was relied upon in making the benefit determination and (3) a disability
determination regarding the claimant presented by the claimant to the Plan and
made by the Social Security Administration;
(ii)    either the specific internal rules, guidelines, protocols, standards or
other similar criteria of the Plan relied upon in making the adverse
determination or, alternatively, a statement that such rules, guidelines,
protocols, standards or other similar criteria of the Plan do not exist; and
(iii)    a statement that the claimant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records and
other information relevant to the claimant’s claim for benefits.
(iv)    a statement that the claimant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records and
other information relevant to the claimant’s claim for benefits.


- 2



--------------------------------------------------------------------------------





In addition, any such notice of an adverse benefit determination with respect to
a claim that involves a determination of Disability will be provided in a
culturally and linguistically appropriate manner.”
4.    Effective April 1, 2018, Section 10.3 of the Plan, Review of Claim, is
hereby amended in its entirety to read as follows:
“10.3    Review of Claim. Any person whose claim or request is denied may
request review by notice given in writing to the Administrator within 60 days of
such denial. In case of a claim involving a determination that the Participant
is disabled, a request for review may be made within 180 days of the denial. The
claim or request shall be reviewed by the Administrator, who may, but shall not
be required to, grant the claimant a hearing. On review, the claimant may have
representation, examine pertinent documents and submit issues and comments in
writing.
Additionally, in the case of a claim involving a determination of Disability,
the Administrator will provide the claimant, free of charge, with any new or
additional evidence considered, relied upon or generated by the Plan, the
Administrator or other person making the benefit determination (or at the
direction of the Plan, the Administrator or such other person) in connection
with the claimant’s appeal as soon as possible and sufficiently in advance of
the date on which it provides the claimant with notice of its determination on
appeal, so that the claimant will have a reasonable opportunity to respond prior
to that date. If the denial of the claimant’s appeal is based on a new or
additional rationale, the Administrator will provide the claimant, free of
charge, with the new or additional rationale as soon as possible and
sufficiently in advance of the date on which it provides the claimant with
notice of its determination on appeal, so that the claimant will have a
reasonable opportunity to respond prior to that date.”
5.    Effective April 1, 2018, Section 10.4 of the Plan, Final Decision, is
hereby amended in its entirety to read as follows:
“10.4    Final Decision. The decision on review shall normally be made within 60
days. If an extension of time is required for a hearing or other special
circumstance, the claimant shall be notified and the total time limit shall be
120 days. The decision shall be in writing and shall state the reasons and the
relevant Plan provisions. All decisions on review shall be final and bind all
parties concerned. Benefits under the Plan shall be paid only if the
Administrator decides in its discretion that the applicant is entitled to them.
With respect to a claim that involves a determination of Disability, the
claimant shall receive, in a manner reasonably calculated to be understood by
the claimant, a written notice from the Administrator which shall set forth:
(a)    a statement describing any applicable contractual limitations period that
applies to the claimant’s right to bring a civil action under Section 502(a)


- 3



--------------------------------------------------------------------------------





of ERISA, including the calendar date on which the contractual limitations
period expires;
(b)    a discussion of the decision, including an explanation of the basis for
disagreeing with or not following (1) the views presented by the claimant to the
Plan of health care professionals treating the claimant and vocational
professionals who evaluated the claimant, (2) the views of medical or vocational
experts whose advice was obtained on behalf of the Plan in connection with the
claimant’s adverse benefit determination, without regard to whether the advice
was relied upon in making the benefit determination and (3) a disability
determination regarding the claimant presented by the claimant to the Plan and
made by the Social Security Administration;
(c)    either the specific internal rules, guidelines, protocols, standards or
other similar criteria of the Plan relied upon in making the adverse
determination or, alternatively, a statement that such rules, guidelines,
protocols, standards or other similar criteria of the Plan do not exist.
Any such notice of an adverse benefit determination with respect to a claim that
involves a determination of Disability will be provided in a culturally and
linguistically appropriate manner. In addition, upon request, the Administrator
will provide the claimant with a statement identifying those medical or
vocational experts whose advice was obtained in connection with the appeal.”


IN WITNESS WHEREOF, the Company has caused this First Amendment to be adopted
and executed on this 18th day of December, 2018.


T-MOBILE US, INC.






By: _/s/ Elizabeth A. McAuliffe
Elizabeth A. McAuliffe
EVP, Human Resources


- 4

